Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	This office action is responsive to the amendment filed on 12/21/2020. As directed by the amendment: claims 1-12 have been amended, no claims have been withdrawn, claims 13-18 have been cancelled, and new claims 19-22 have been added.  Thus, claims 1-12 and 19-22 are presently under consideration in this application.

Election/Restrictions
Applicant’s election without traverse of Group I, Claims 1-12 in the reply filed on 12/21/2020 is acknowledged.  Group II, Claims 13-18 have been canceled.

Claim Objections
Claims 1, 9 and 10 are objected to because of the following informalities: 
In claim 1, the preamble “Apparatus for layered manufacture...” is suggested to be written as “An apparatus for layered manufacture...” 
Claim 9, there is an extra word “to” at line 2 in the claim.
Claim 10, there may be a typographical error for its dependency. Examiner assumes it depends on claim 9, not claim 19 for prosecution.
Appropriate correction is required.
Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
The abstract of the disclosure is objected to because it contains the language as set forth above, “i.e. said product”.   Correction is required.  See MPEP § 608.01(b).

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

Claim limitations “scanning means” in Claims 1, 2, 3, 10, and 19; and “adjusting means” in Claim 5 have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses/they use a term “means” coupled with functional languages “scanning and adjusting” without reciting sufficient structure to achieve the function.  
Since the claim limitation(s) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claim(s) 1, 2, 3, 5, 10, and 19 have been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.  
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation: 
Paragraph (007) discloses the invention seeks to eliminate these drawbacks by offering an apparatus and a method that enable simple and fast measurement and calibration of the power of the laser beam, as well as calibration of the scanning means, without having to open the build chamber. More specifically, the invention seeks to enable interim calibration when a product is being manufactured, without having to open the build chamber. Therefore, it is possible to continue a production process after completion of a calibration, without having to open the build chamber. This is primarily of interest in the manufacture of relatively large products. The invention will therefore enable maintenance of low or high pressure or a protective atmosphere in the build chamber during calibration of the scanning means or the beam.
Paragraph (008) discloses to this end, the apparatus, according to the invention, contains a calibration device for said beam source and/or said scanning means, where at least the scanning means can be moved with respect to the build chamber between a production position, in which the beam can pass through said window2 Attorney Docket No. USA.614and enter the build chamber, and a calibration position, in which the beam can strike the calibration device.
NOTE: the “scanning means” limitation is being used throughout the specification.  It is too many to list the here.
  Paragraph (009) discloses for this purpose, the apparatus is fitted with guiding means for the scanning means that enable the scanning means to move between the production position and the calibration position.
Paragraph (0026) discloses preferably, the beam source 9 and the scanning means 10 are mounted to the same mobile base 13 so that they have a fixed position with respect to one another. The mobile base 13 works in combination with guiding means over which this base 13 can be moved between the production position and the calibration position. In the embodiment of the apparatus shown in the figures, according to the invention, these guiding means contain a guide rail 14 that is mounted fixed with respect to the build chamber 1. Thus, it is possible to move said base 13 along a unique and known path between the two positions.
Paragraph (0033) discloses the calibration device preferably also contains a power sensor to measure the power actually delivered by the beam. This actual measured power is compared to the set and desired power for this beam. When the value of the actual power deviates from the set desired power, adjustment means are 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a (the) control unit” in claims 1, 9-10, 19 and 22.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
Paragraph (0023) discloses the scanning means 10 are controlled by a control unit 12 that contains a computer. Thus, the control unit 12 controls the scanning means 10 in order to move the beam 6 in the build chamber 1 over said powder layer. These scanning means 10 comprise, for instance, one or more galvanometers with one or more movable motorized mirrors in order to move the point of incidence of the beam over the powder layer according to a pattern that corresponds to a two-dimensional cross-section of the product being built.
Paragraph (0039) discloses thus, said parameter corresponds, for instance, with a position of a point of incidence of the beam 6 on the calibration plane 16, in said calibration position, where this position is set using said control unit 12. In this case, the value for this position measured using the calibration device 3 is the actual value of 
Paragraph (0043) discloses according to a simple embodiment of the device and the method, according to the invention, the calibration plane 16 is made up of a film, such as an optically sensitive film, that is placed in the calibration device 3. Here, when the scanning means 10 are moved to the calibration position, the beam 6 is moved over this film with the scanning means according to positions selected or set by an operator. The film is then measured manually offline. Thus, the control unit does not receive automatic feedback: instead the operator must enter the results of the measurements manually into the control unit.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action. 
et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 2-12 and 19-22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 2-12, recites the preamble “An apparatus according to claim…” renders claims indefinites. It is unclear for whether this apparatus is the same as the one recited in the preamble of the preceding claim(s), “e.g. claim 1”. If it is so, then “An” should be replaced with "the" or "said", i.e. “The apparatus according to claim…”  If it is not, then essential structural cooperative relationships between the two are suggested.
Claim 5 recites the limitation "the actual power" at lines 2 and 4 in the claim.  There is insufficient antecedent basis for this limitation in the claim.  Furthermore, the limitation(s) "this beam" at line 3 in the claim, there is insufficient antecedent basis for this limitation in the claim.  It is unclear and indefinite to the relationship between "this beam" and “an energy beam” as the one recited in the preceding claim 1 at line 4 and to 
Claim 6 recites the limitation "the position of the energy beam" at lines 2-3 in the claim.  There is insufficient antecedent basis for this limitation in the claim.
Claim 19 recites the limitation "the scanning means" at lines 19-20 in the claim.  There is insufficient antecedent basis for this limitation in the claim.
Claims 20-22 are also rejected because each claim depends on a rejected claim 19.

Response to Amendment
Applicant’s amendments to the claims have not overcome the Claim Objections, Specification Objection, Claim Interpretation, and the 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph rejections from previous Office Action.
With respect to claim 10, Examiner assumes it depends on claim 9, not claim 19 for persecution. Appropriate correction is required.

Allowable Subject Matter
Claims 1 and 19 would be allowable if rewritten or amended to overcome Claim Objections, Specification Objection, Claim Interpretation and the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
Claims 2-12 and 20-22 would be allowable if rewritten to overcome Claim Objections, Claim Interpretation and the rejection(s) under 35 U.S.C. 112(b) or  base claims 1 and 19 and any intervening claims.
The prior art neither anticipates nor renders obvious the combination of limitations found in Independent Claims 1 and 19. The closest prior art found is Marcus in view of ASHTON.  Marcus discloses an apparatus (see figure 4, i.e. a method and apparatus for selectively depositing a layer of material) for layered manufacture of a three-dimensional product 2, 42 (fig. 4, i.e. called part or top layer) with a build chamber 68 (fig. 4) in which said product  2, 42 (fig. 4, i.e. called part or top layer) is built and an optical system 48 (fig. 6, i.e. scanning system included in the reference number 48; and/or mirrors 96 in figure 6), external (see figure 4, i.e. outside chamber 68) with respect to the build chamber 68 (fig. 4), that contains at least one beam source (not labeled, i.e. laser beam generating) to generate an energy beam 74, 76 (fig. 4, i.e. laser beams) and corresponding scanning means 62, 64 (fig. 4, i.e. laser beam generating and scanning system) to move the energy beam 74, 76 (fig. 4, i.e. laser beams), where a control unit 60 (fig. 4, i.e. computer control) is provided that controls the scanning means 62, 64 (fig. 4, i.e. laser beam generating and scanning system) in order to move the energy beam 74, 76 (fig. 4, i.e. laser beams) so that it strikes a selected position 55 (fig. 5, i.e. pattern), where a wall 21 (fig. 1, i.e. the top wall) of the build chamber includes a window 70 (fig. 4, i.e. transparent window) that is transparent for the energy beam 74, 76 (fig. 4, i.e. laser beams) so it passes through the window 70 (fig. 4, i.e. transparent window) and enters the build chamber 68 (fig. 4), at least the scanning means 62, 64 (fig. 4, i.e. laser beam generating and scanning system) is configured to be moved (i.e. by the laser positioners 78, 80) with respect to the 
ASHTON et al teaches wherein the apparatus (i.e. wherein the apparatus contains a calibration device 172 (fig. 2, i.e. a spectrometer) for said beam source 105 (fig. 2) and/or said scanning means (¶ 0068, i.e. an optical scanner); and a calibration position, in which the beam can strike a calibration device and thus work in combination with the latter (¶ 0025-0026, 0069-0070), but does not the energy beam can strike the calibration device but cannot pass through the window.
The combination of Marcus in view of ASHTON et al is not sufficient to render the claims prima facie obvious.  Examiner can find no motivation to modify Marcus to obtain the claimed invention. Furthermore, to modify Marcus to obtain the claimed invention would require impermissible hindsight.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KET D DANG whose telephone number is (571)270-7827.  The examiner can normally be reached on Monday - Thursday 7:30 am 4:30 pm; Friday 7:30 am -11:30 am.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dana Ross can be reached on 571-272-4480.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  

/KET D DANG/Examiner, Art Unit 3761

/DANA ROSS/Supervisory Patent Examiner, Art Unit 3761